CARROLL, Judge.
This is the second appeal in this cause. Earlier, we affirmed an order of the trial court denying a motion to dismiss the complaint. See C. G. J. Corporation v. Hurwitz, Fla.App. 1960, 123 So.2d 44.
The present appeal is from an order, made during trial of the cause, overruling an objection to the introduction of evidence of a collateral agreement in a suit for specific performance of a contract. When the objection was made the chancellor recessed the trial, received memoranda of law and took the matter under advisement. His later ruling, by which he overruled the objection, was put in the form of a written order. Although interlocutory orders in equity suits are appealable (rule 4.2 F.A.R., 31 F.S.A.), that was not an appealable order. It was no more than a ruling on evidence made during the course of the trial, on the occasion of objection by counsel to a question propounded to a witness and to certain offered documentary evidence.
If rulings made by a trial judge in the course of a trial of an equity suit sustaining or overruling objections made during the presentation of evidence, were separately appealable, the progress of trials would be unduly impeded. Rulings on the admissibility vel non of evidence are reviewable on an appeal taken from final decree where any such ruling may be assigned as error. Appellate courts must guard against intrusion and encroachment upon the trial jurisdiction of a lower court, and an appellate court should not inject itself into the midst of a trial and undertake to direct the trial judge in the conduct of the case. So far as practicable, the trial should proceed to completion without interruptions *432by the appellate court, and a review following final decree is preferable to piecemeal review en route to a decision. See Sax Enterprises v. David and Dash, Fla.1958, 107 So.2d 612; Board of Commissioners of State Institutions v. Tallahassee Bank & Trust Co., Fla.App.1958, 101 So.2d 411; McGuire v. Drew, 83 Cal. 225, 23 P. 312.
For the reasons stated, the merit of the question presented is not determined, and the appeal must be dismissed
It is so ordered.